Exhibit 10.18

Principia Biopharma, INC.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Agreement (the “Agreement”) is dated as of April 18,
2019, by and between Dolca Thomas, M.D. ("Executive") and Principia Biopharma,
Inc., a Delaware corporation, including its subsidiaries (the "Company"),
effective as of October 22, 2018 (the “Effective Date”).  This Agreement is
intended to provide Executive with certain benefits described herein upon the
occurrence of specific events.  

RECITALS

A.It is expected that another company may from time to time consider the
possibility of acquiring the Company or that a Change in Control may otherwise
occur. The Company’s Board of Directors (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities.  The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company.

 

B.The Board believes it is in the best interests of the Company and its
stockholders to retain Executive and provide incentives to Executive to continue
in the service of the Company.

 

C.The Board further believes that it is imperative to provide Executive with
certain benefits upon termination of Executive’s employment in connection with a
Change in Control and otherwise, which benefits are intended to provide
Executive with financial security and provide sufficient income and
encouragement to Executive to remain with the Company, notwithstanding the
possibility of a Change in Control and/or termination of Executive’s employment
with the Company.

 

D.To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by Executive, to agree to the terms provided in
this Agreement.




Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Executive
by the Company, the parties hereto agree as follows:

1.At-Will Employment.  Executive’s employment is at-will, which means that the
Company may terminate Executive’s employment at any time, with or without
advance notice, and with or without Cause.  Similarly, Executive may resign
Executive’s employment at any time, with or without advance notice.  Executive
shall not receive any compensation of any kind, including, without limitation,
equity award vesting acceleration and severance benefits, following Executive’s
last day of employment with the Company, except as expressly provided in this
Agreement.  

1.

 

 

 

--------------------------------------------------------------------------------

 

2.Severance Benefits in the event of a Change in Control Termination.  If
Executive’s employment is terminated without Cause (and other than as a result
of Executive’s death or disability), or Executive resigns for Good Reason, in
either case in connection with or within twelve (12) months after a Change in
Control (and contingent upon the closing of the Change in Control)
(collectively, a “Change in Control Termination”), and provided such termination
constitutes a “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)), Executive will receive the Accrued Amounts (as
defined below) and subject to Executive’s (a) returning all Company property;
(b) complying with his her post-termination obligations under this Agreement and
Company’s Employee Proprietary Information and Invention Agreement (the
“Proprietary Information Agreement”); (c) execution, delivery and non-revocation
of an agreement that includes an effective release of all claims against the
Company (the “Release”) within the time period following the date of Executive’s
Change in Control Involuntary Termination provided in the Release, and (d)
complying with the Release including without limitation any non-disparagement
and confidentiality provisions contained therein, the Company shall provide
Executive with the following severance benefits (the “Change in Control
Severance Benefits”):

(a)The Company shall pay Executive an amount equal to the sum of 12 months of
Executive’s then current base salary plus target bonus, ignoring any decrease in
base salary that forms the basis for Good Reason, less all applicable
withholdings and deductions, paid over such 12 month period immediately
following the Change in Control Involuntary Termination in accordance with the
Company’s regular payroll practices, on the schedule described in Section 4
below.

(b)Should Executive elect to continue his or her medical, dental and/or vision
insurance benefits pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) and any analogous provisions of applicable state law, the
Company shall reimburse Executive for the COBRA premiums necessary to continue
COBRA coverage for Executive and his or her eligible dependents (“COBRA
Premiums”) from the date of Executive’s Involuntary Termination until the
earliest to occur of (a) 12 months following the Involuntary Termination, (b)
the expiration of Executive’s eligibility for the continuation coverage under
COBRA, and (c) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the date of the Change in Control Termination
through the earliest of (a) through (c) is referred to herein as the “Change in
Control COBRA Benefits Payment Period”).  Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that the Company cannot provide the
COBRA Premium benefits without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company shall in lieu thereof pay Executive
a taxable cash amount, which payment shall be made regardless of whether
Executive or Executive’s eligible family members elect health care continuation
coverage (the “Health Care Benefit Payment”).  The Health Care Benefit Payment
shall be paid in monthly installments on the same schedule that the COBRA
Premiums would otherwise have been paid to the insurer.  The Health Care Benefit
Payment shall be equal to the amount that the Company would have otherwise paid
for COBRA insurance premiums (which amount shall be calculated based on the
premium for the first month of coverage), and shall be paid until the expiration
of the Change in Control COBRA Benefits Payment Period. If

2.

 

 

 

--------------------------------------------------------------------------------

 

Executive becomes eligible for coverage under another employer’s group health
plan or otherwise ceases to be eligible for COBRA during the 12 months following
the Change in Control Termination, Executive must immediately notify the Company
of such event.

(c)All outstanding Eligible Equity Awards subject to vesting then held by
Executive shall become vested and exercisable (if applicable) with respect to
all of the shares subject thereto and any shares acquired upon the exercise or
issuance thereof held by Executive shall automatically be accelerated so as to
become vested and exercisable (if applicable) and any right of repurchase or
forfeiture provision shall lapse as to all of such shares, effective immediately
prior to Executive’s Change in Control Involuntary Termination under this
Section 2(c).  Nothing in this Section 2(c) prohibits the Company or a successor
organization (or its parent) from causing such Eligible Equity Awards or other
Company securities to earlier terminate pursuant to the terms of the applicable
equity plan or award agreements in connection with a Change in Control, merger,
acquisition or other similar corporate transaction where such equity awards will
terminate and not be assumed by the successor or acquiring entity.

3.Severance Benefits upon an Involuntary Termination that is not a Change in
Control Termination.  If Executive’s employment is terminated without Cause (and
other than as a result of Executive’s death or disability), or Executive resigns
for Good Reason,, and such termination is not a Change in Control Involuntary
Termination (an “Involuntary Termination”), and provided such termination
constitutes a “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)), Executive will receive the Accrued Amounts and
subject to Executive’s (a) returning all Company property; (b) complying with
his her post-termination obligations under this Agreement and the Proprietary
Information Agreement; (c) execution, delivery and non-revocation of the Release
within the time period following the date of Executive’s Involuntary Termination
provided in the Release, and (d) complying with the Release including without
limitation any non-disparagement and confidentiality provisions contained
therein, the Company shall provide Executive with the following severance
benefits (the “Severance Benefits”):

(a)The Company shall pay Executive an amount equal to 9 months of Executive’s
then current base salary, ignoring any decrease in base salary that forms the
basis for Good Reason, plus, with respect to an Involuntary Termination in any
calendar year on or before the day any annual bonus is paid for that year, a
pro-rated portion of Executive’s target annual bonus that corresponds to the
number of days Executive worked in that year, less all applicable withholdings
and deductions, paid over such 9 month period immediately following the
Involuntary Termination in accordance with the Company’s regular payroll
practices, on the schedule described in Section 4 below.  In addition, any
unvested Eligible Equity Awards outstanding as of the date of Executive’s
Involuntary Termination will be subject to accelerated vesting, effective as of
the date of the Involuntary Termination, with respect to an additional number of
Eligible Equity Awards that would have vested over the 9 month period following
the date of Executive’s Involuntary Termination (for example, 9/48th of the
total Eligible Equity Awards with respect to Eligible Equity Awards with a four
year vesting schedule).

(b)Should Executive elect to continue his or her medical, dental and/or vision
insurance benefits pursuant to COBRA and any analogous provisions of applicable
state law, the Company shall reimburse Executive for the COBRA Premiums from the
date of Executive’s

3.

 

 

 

--------------------------------------------------------------------------------

 

Involuntary Termination until the earliest to occur of (a) 9 months following
the Involuntary Termination, (b) the expiration of Executive’s eligibility for
the continuation coverage under COBRA, and (c) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment (such period from the date of the Change
in Control Termination through the earliest of (a) through (c) is referred to
herein as the “COBRA Benefits Payment Period”).  Notwithstanding the foregoing,
if the Company determines, in its sole discretion, that the Company cannot
provide the COBRA Premium benefits without potentially incurring financial costs
or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), the Company shall in lieu thereof pay
Executive a taxable Health Care Benefit Payment.  The Health Care Benefit
Payment shall be paid in monthly installments on the same schedule that the
COBRA Premiums would otherwise have been paid to the insurer.  The Health Care
Benefit Payment shall be equal to the amount that the Company would have
otherwise paid for COBRA insurance premiums (which amount shall be calculated
based on the premium for the first month of coverage), and shall be paid until
the expiration of the COBRA Benefits Payment Period.  If Executive becomes
eligible for coverage under another employer’s group health plan or otherwise
ceases to be eligible for COBRA during the 9 months following the Involuntary
Termination, Executive must immediately notify the Company of such event.

4.Limitations And Conditions On Severance Benefits

(a)Release Prior to Payment of Benefits. Prior to the payment of any of the
Change in Control Severance Benefits or the Severance Benefits, as applicable,
Executive shall execute, and allow to become effective, the Release within the
time frame set forth therein, but not later than sixty (60) days following
Executive’s Change in Control Termination of Involuntary Termination, as
applicable (the “Release Effective Date”).  Such Release shall specifically
relate to all of Executive’s rights and claims in existence at the time of such
execution and shall confirm Executive’s continuing obligations to the Company
(including but not limited to obligations under the Proprietary Information
Agreement).  No Change in Control Severance Benefits or Severance Benefits, as
applicable, will be paid prior to the Release Effective Date. Within five (5)
days following the Release Effective Date, the Company will pay Executive the
Change in Control Separation Benefits or Severance Benefits, as applicable,
Executive would otherwise have received on or prior to such date but for the
delay in payment related to the effectiveness of the Release, with the balance
of the benefits being paid as originally scheduled.  Notwithstanding the
foregoing, if the Company (or, if applicable, the successor entity thereto)
determines that any of the Change in Control Severance Benefits or any of the
Severance Benefits constitute “deferred compensation” under Section 409A
(defined below), then, solely to the extent necessary to avoid the incurrence of
the adverse personal tax consequences under Section 409A, no Change in Control
Severance Benefits or Severance Benefits, as applicable, will be paid prior to
the sixtieth (60th) day following Executive’s termination date. On the sixtieth
(60th) day following the date of termination, the Company will pay to Executive
in a lump sum the applicable Change in Control Severance Benefits or Severance
Benefits, as applicable, that Employee would otherwise have received on or prior
to such date, with the balance of the Change in Control Severance Benefits or
Severance Benefits, as applicable, being paid as originally scheduled.

4.

 

 

 

--------------------------------------------------------------------------------

 

(b)Income and Employment Taxes.  Executives agrees that Executive shall be
responsible for any applicable taxes of any nature (including any penalties or
interest that may apply to such taxes) that the Company reasonably determines
apply to any payment made hereunder, that Executive’s receipt of any benefit
hereunder is conditioned on Executive’s satisfaction of any applicable
withholding or similar obligations that apply to such benefit, and that any cash
payment owed hereunder will be reduced to satisfy any such withholding or
similar obligations that may apply.

(c)Compliance with Section 409A.  It is intended that each installment of the
payments and benefits provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  Further, it is
intended that payments of the amounts set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) (Section 409A
of the Code, together, with any state law of similar effect, “Section 409A”)
provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if the Company (or, if applicable, the successor entity
thereto) determines that any of the severance payments and benefits provided
under this Agreement (the “Agreement Payments”) constitute “deferred
compensation” under Section 409A and Executive is, on the date of his or her
termination, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Change
in Control Severance Benefits described in Section 2(a) or the Severance
Benefits described in Section 3(a), as applicable, shall be delayed as follows:
on the earlier to occur of (i) the date that is six months and one day after
Executive’s termination date or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall pay to Executive a lump sum amount equal to the
applicable benefit that Executive would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the benefit
had not been so delayed pursuant to this Section 4(c).  

(d)Related Matters.  Executive further acknowledges and agrees to resign from
all Company positions, including membership on any board of directors at the
time of Executive’s termination.

(e)Conflicts.  Executive represents that his or her performance of all the terms
of this Agreement will not breach any other agreement to which Executive is a
party.  Executive has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement.  

(f)Successors.  Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company's business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession.  The terms of this Agreement and all of Executive's rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

5.

 

 

 

--------------------------------------------------------------------------------

 

(g)Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  Mailed notices to Executive shall be addressed
to Executive at the home address which Executive most recently communicated to
the Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Executive Officer.

5.Definitions.

(a)Accrued Amounts.  For purposes of this Agreement, “Accrued Amounts” means
Executive’s base salary through the date of termination, together with any
compensation and benefits payable to Executive based on his or her participation
in any compensation or benefit plan, program or arrangement through the date of
termination.

(b)Cause.  For purposes of this Agreement, “Cause”, as determined by the Board
acting in good faith and based on information then known to it, means: (i)
Executive’s conviction (including a guilty plea or plea of nolo contendere) of
any felony, or of any other crime involving fraud, dishonesty or moral
turpitude; (B) Executive’s commission or attempted commission of or
participation in a fraud or act of dishonesty against the Company; (C)
Executive’s material violation of any written and fully executed contract or
agreement between Executive and the Company, including without limitation,
material breach of this Agreement or Executive’s Proprietary Agreement, or of
any Company policy, or of any statutory duty Executive owes to the Company; or
(D) Executive’s conduct that constitutes gross insubordination or habitual
neglect of duties, provided, however, that the action or conduct described in
clause (iii) above and this clause (iv) will constitute “Cause” only if such
action or conduct causes (or is reasonably expected to cause) harm to the
Company and continues after the Board has provided Executive with written notice
thereof and thirty (30) days opportunity to cure the same (provided that the
Board is not obligated to provide such written notice and opportunity to cure if
the action or conduct is not reasonably susceptible to cure).  The determination
that a termination is for Cause shall be made by the Board in good faith.

(c)Change in Control.  For purposes of this Agreement, “Change in Control” means
any of the following: (A) a transaction or series of transactions (other than an
offering of our common stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any person
or related group of persons (other than the Company, any of its subsidiaries, an
employee benefit plan maintained by the Company or any of its subsidiaries or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership of securities of the Company possessing
more than 50% of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition; provided, however, any change in
the beneficial ownership of the securities of the Company as a result of a
private financing of the Company that is approved by the board of directors will
not be deemed to constitute a change in control; or (B) the consummation by the
Company (whether directly involving the Company or indirectly involving the
Company through one or more intermediaries) of (i) a merger, consolidation,
reorganization, or business combination, or (ii) a sale or other disposition of
all or substantially all of the Company’s assets

6.

 

 

 

--------------------------------------------------------------------------------

 

in any single transaction or series of related transactions, or (iii) the
acquisition of assets or stock of another entity, in each case other than a
transaction (x) which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
company’s assets or otherwise succeeds to the business of the Company (the
Company or such person the “successor entity”)) directly or indirectly, at least
a majority of the combined voting power of the successor entity’s outstanding
voting securities immediately after the transaction; and (y) after which no
person or group beneficially owns voting securities representing 50% or more of
the combined voting power of the successor entity; provided, however, that no
person or group shall be treated as beneficially owning 50% or more of combined
voting power of the successor entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction.  

(d)Eligible Equity Award.  For purposes of this Agreement, “Eligible Equity
Award” means all outstanding and unvested equity awards granted under the
Company’s equity incentive plans that are held by Executive as of the (A)
effective date of a Change in Control or (B) the date of Executive’s Involuntary
Termination.

(e)Good Reason. For purposes of this Agreement, “Good Reason” for Executive's
resignation of his or her employment will exist following the occurrence of any
of the following without Executive’s written consent: (A) material reduction in
Executive's duties (including responsibilities and/or authorities), provided,
however, that a change in job position (including a change in title) shall not
be deemed a “material reduction” in and of itself unless Executive's new duties
are substantially reduced from the prior duties (including the assignment of
duties and responsibilities inconsistent with the position of Chief Medical
Officer or removal of those duties and responsibilities inconsistent with the
position of Chief Medical Officer or removal of those duties and
responsibilities from Executive as such duties and responsibilities are set
forth in the offer letter dated August 23, 2018 by and between Executive and the
Company (the “Offer Letter”); (B) relocation of Executive's principal place of
employment to a place that increases Executive's one-way commute by more than
forty-five (45) miles as compared to Executive's then current principal place of
employment immediately prior to such relocation; (C) a reduction of at least 10%
of Executive's gross base salary (unless pursuant to a salary reduction program
applicable generally to the Company’s executive employees); (D) a material
breach of the Offer letter by the Company; or (E) any directive by the Company
in conflict with Executive’s professional medical obligations or otherwise in
violation of law or regulation; provided, that any such event described above
shall not constitute Good Reason unless Executive delivers to the Company a
notice of termination for Good Reason within thirty (90) days after the initial
existence of the circumstances giving rise to Good Reason, within thirty (30)
days following the receipt of such notice of termination for Good Reason the
Company has failed to reasonably cure the circumstances giving rise to Good
Reason, and Executive terminates his or her employment within thirty (30) days
following the end of the cure period.

6.Parachute Payments.  Notwithstanding anything in the foregoing to the
contrary, if any of the payments to Executive (prior to any reduction described
in this paragraph) provided for in this Agreement, together with any other
payments which Executive has the right to receive from the Company, any
acquiror, their affiliates or otherwise (the “Payments”) would constitute

7.

 

 

 

--------------------------------------------------------------------------------

 

a “parachute payment” (as defined in Section 280G(b)(2) of the Code and if the
Safe Harbor Amount, as defined below, is greater than the Taxed Amount, as
defined below, then the total amount of such Payments shall be reduced to the
Safe Harbor Amount. The “Safe Harbor Amount” is the largest portion of the
Payments that would result in no portion of the Payments being subject to the
excise tax set forth at Section 4999 of the Code (“Excise Tax”). The “Taxed
Amount” is the total amount of the Payments (prior to any reduction as described
in this paragraph) notwithstanding that all or some portion of the Payments may
be subject to the Excise Tax. Solely for the purpose of comparing which of the
Safe Harbor Amount and the Taxed Amount is greater, the determination of each
such amount, shall be made on an after-tax basis, taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payments equal the Safe Harbor Amount,
reduction will occur in the manner that results in the greatest economic benefit
for Executive.  If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata.  In no event
will the Company, any subsidiary or any stockholder be liable to Executive for
any amounts not paid as a result of the operation of this Section 6.  The
Company will use commercially reasonable efforts to cause the accounting or law
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to
the Payments is triggered (if requested at that time by Executive or the
Company) or such other time as requested by Executive or the Company.

7.Other Employment Terms and Conditions.  The employment relationship between
the parties shall be governed by the general employment policies and procedures
of the Company, including those relating to the protection of confidential
information and assignment of inventions; provided, however, that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or procedures, this Agreement shall control.

8.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Executive may receive from any other source.

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).   No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Whole Agreement.  No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.  This Agreement supersedes any agreement
(or portion thereof) concerning similar

8.

 

 

 

--------------------------------------------------------------------------------

 

subject matter dated prior to the date of this Agreement (including the
provision for severance and/or change of control benefits set forth in the Offer
Letter) and by execution of this Agreement both parties agree that any such
predecessor agreement (including the Offer Letter with respect to severance
and/or change of control benefits) shall be deemed null and void.  

(d)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions, and the parties hereto submit to the
exclusive jurisdiction of the state and federal courts of the State of
California.

(e)Severability.  If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

(f)Legal Fees and Expenses.  The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with the execution of this
Agreement.

(g)No Assignment of Benefits.  The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 7(h) shall be void.

(h)Assignment by Company.  The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company.   In the case
of any such assignment, the term “Company” when used in a section of this
Agreement shall mean the corporation that actually employs Executive.

(i)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.




9.

 

 

 

--------------------------------------------------------------------------------

 

Each of the parties has executed this Agreement, in the case of the Company by
its duly authorized officer, as of the Effective Date.

 

EXECUTIVE

/s/ Dolca Thomas

Dolca Thomas, M.D.

 

Date:  April 22, 2019

 

PRINCIPIA BIOPHARMA INC.

/s/ Martin Babler

Name: Martin Babler

Title:  Chief Executive Officer, Member of the Board of Directors

Date: April 18, 2019

10.

 

 

 